Citation Nr: 0325913	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-12 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of these 
alleged stressors identified by the veteran in 
the comprehensive stressor statement received 
in May 2003, together with the stressor 
statements contained in the claims file (dated 
in January 2001 and August 2002).  Note that 
the veteran served in United States Navy from 
May 1968 to December 1969.  Provide USASCRUR 
with a description of these alleged stressors 
identified by the veteran:  (1) Having been 
raped in August 1968 by a fellow soldier while 
stationed at Pearl Harbor in Hawaii; and 
(2) Having witnessed the shooting of two 
Marine guards by Vietnamese children, and then 
having been fired upon by the same children, 
on the beach at Cam Rahn Bay, Vietnam, while 
serving aboard the USS Jamestown AGTR3, in the 
waters off Vietnam.  Provide USASCRUR with 
copies of the veteran's personnel records 
contained in the claims file showing service 
dates, duties, and units of assignment, and 
copies of the veteran's stressor statements.  
The veteran's stressor statements are 
identified in the claims file with pink tabs 
on the left side of the center section of the 
claims folder.  The envelope containing his 
personnel records is identified with a green 
tab on the left side of the center section of 
the claims folder.  
2.  Make all reasonable attempts to obtain 
other records that may be needed, to include 
any reports from the military police shore 
patrol, provost marshal's office or other 
military law enforcement at Pearl Harbor.  It 
may be necessary to call the unit at the 
military installation where the records may be 
located.
3.  Following completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination in order to determine 
whether he has post-traumatic stress disorder, 
and, if so, whether it is related to any 
established stressors in service.  Prior to 
conducting the examination, the examiner 
should be given a the veteran's claims folder 
and should review the veteran's medical 
history, and the USASCRUR memorandum detailing 
which stressors have been verified for 
purposes of this claim, as well as any other 
pertinent documents.  The diagnosis should be 
in accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, should be accomplished.  
The examiner must express an opinion as to 
whether the veteran meets the criteria for 
post-traumatic stress disorder contained in 
DSM-IV, and if he meets such criteria, whether 
post-traumatic stress disorder can be related 
to the stressor or stressors reported and 
established as having occurred during the 
veteran's active service. 
The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





